Citation Nr: 1631829	
Decision Date: 08/10/16    Archive Date: 08/23/16

DOCKET NO.  15-40 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility to Department of Veterans Affairs (VA) death benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her son


ATTORNEY FOR THE BOARD

J. Fussell, Counsel



INTRODUCTION

It is alleged that the Veteran had military service which is recognized for the purpose of receipt of VA benefits.  

The matter comes before the Board of Veterans' Appeals (Board) from a September 2014 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  

The appellant and her son testified in January 2016 at a hearing before the undersigned Veterans Law Judge (VLJ) sitting in Manila, the Republic of the Philippines (commonly called a Travel Board hearing).  A transcript thereof is on file.  In addition to the paper claim file there are paperless claims electronic files, Veteran's Benefits Management System (VBMS) and Virtual VA.  All of these have been reviewed in this case.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The appellant's deceased husband died in September 2005 without ever having applied for any VA benefits and he did not have recognized military service for the purpose of receipt of VA benefits.  

2.  The appellant's deceased husband did not have qualifying service to be eligible for VA service-connected disability compensation or pension benefits, and the appellant, as his surviving spouse, in turn, is not eligible for VA dependency and indemnity compensation (DIC), death pension, or accrued benefits.  


CONCLUSION OF LAW

The criteria for basis eligibility for receipt of VA death benefits are not met.  38 U.S.C.A. §§ 107(a), 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.41(a), 3.102, 3.156(a), 3.159, 3.203(c) (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA imposes on VA to provide notice of how to substantiate a claim and to assist in evidentiary development.  VA's duty to notify was satisfied by a letter in August 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to the duty to assist in verifying the service of the appellant's deceased spouse, where evidence of qualifying service is at issue, VA "shall request verification of service from the service department."  38 C.F.R. § 3.203(c).  "Philippine veterans are not eligible for veterans' benefits unless a United States service department documents or certifies their service."  Soria v. Brown, 118 F.3d 747, 749 (Fed.Cir. 1997); see 38 C.F.R. § 3.41(a).  These findings by the service department as to qualifying service for VA benefits "are binding on VA for purposes of establishing service in the U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  Here, the RO twice attempted to verify the military service of the appellant's deceased spouse.  Unfortunately, all responses were negative.  

In this case, because the appellant's deceased spouse did not have qualifying service for VA service-connected disability compensation or pension benefits, the appellant in turn may not receive DIC, death pension, or accrued benefits.  So, there is no reasonable possibility that lending assistance would aid in substantiating the claim.  Accordingly, there has been complete compliance with the VCAA.  

Military Service

It is undisputed that the appellant married her husband in January 1943, that he died in September 2015, and that the cause of his death is listed on his death certificate as a bleeding peptic ulcer.  Similarly, it is not contended, or shown, that during his lifetime the appellant's deceased spouse ever applied for any VA benefits.  

Of record is a copy of an Affidavit For Philippine Army Personnel indicating that the appellant's deceased husband had service from August 1943 to October 1945.  

In August 2014 a request was sent to the National Personnel Records Center (NPRC) to verify the service of the appellant's deceased husband from August 1943 to October 1945.  In September 2014 the NPRC responded that he had no service as a member of the Philippine Commonwealth Army, including the recognized guerrillas, in the service of the United States Armed Forces.  

In March 2015 it was determined that the appellant's deceased husband's name was not listed in the Reconstructed Recognized Guerrilla Roster (RRGR) maintained by the VA RO in Manila.  

In an October 2015 Memorandum from the Department of the U.S. Army relative to a determination of service as to the appellant's deceased husband, it was stated that based on a review of the information provided and official information contained in Army records maintained by the NPRC, there was no change in the prior negative service determination.  After reviewing all the information provided, it was found that a claim folder did not contain AGO Form 23.  The AGO Form 23 provided by the VA RO in Manila shows "1st Squadron, Provisional Regiment" in the Pangasinan district as the unit of assignment.  However, research showed that there was no 1st Squadron, Provisional Regiment in the Pangasinan district.  A search of the 1st Provisional Regiment, as well as all rosters in the Pangasinan district, did not locate the name of the appellant's deceased husband on any approved guerrilla unit roster, a copy of which was enclosed. Without an AGO Form 23, and a corresponding guerrilla roster, the service of the appellant's deceased husband could not be verified.  Under the guidance established by the Department of Army for the Post-War recognition program, Certification from General Headquarters, Armed Forces of the Philippines could not be accepted to verify service.  

At the January 2016 Travel Board hearing the appellant and her son were informed that to substantiate the claim for basic eligibility for VA death benefits that documentation was needed from an official sources of the U.S. government verifying the military service of the appellant's deceased husband, and not simply the records already on file from the Philippine government relating to the military service of the appellant's deceased husband.  It was then indicated that the records of both sources were on file.  

Analysis

The appellant seeks to establish basic eligibility for VA benefits for purposes of establishing entitlement to DIC, death pension, and accrued benefits based on the decedent's service.  Generally, in order to receive VA benefits as a surviving spouse, there must be proof that the decedent was a veteran.  Regardless of the particular benefit sought, if veteran status is not established, the claimed benefit fails as a matter of law.  


In order to be eligible for DIC benefits administered by VA, the evidence must establish that the individual seeking benefits was the spouse of a veteran. The term "veteran" is defined in 38 U.S.C.A. § 101(2) as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  There are particular laws and regulations regarding individuals who served in the organized military forces of the Government of the Commonwealth of the Philippines while these forces were in the service of the armed forces of the United States pursuant to a July 26, 1941 military order of the President.  

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States, will not be deemed to have been active military, naval, or air service except for specified benefits including disability compensation benefits authorized by chapter 11, title 38, United States Code.  Under 38 C.F.R. § 3.40, certain service with the Commonwealth Army of the Philippines, with the Philippine Scouts, and guerilla service is included for VA benefits purposes.  These include service of persons enlisted under section 14, Public Law 190, 79th Congress (Act of October 6, 1945). 

Under 38 C.F.R. § 203(a), the VA may accept evidence of service submitted by a claimant, such as a DD Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department, if the evidence meets the following conditions: (1) The evidence is a document issued by the service department. A copy of an original document is acceptable if the copy is issued by the service department or if the copy was issued by a public custodian of records who certifies that it is a true and exact copy of the document in the custodian's custody; and (2) the document contains needed information as to length, time and character of service; and (3) in the opinion of VA, the document is genuine and the information contained in it is accurate. 

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of 38 C.F.R. § 3.203(a), VA is required to request verification of service from the service department.  See 38 C.F.R. § 3.203(c).   

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a prerogative of the service department, and the VA has no authority to amend or change their decision.  The Court has held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  

In Cacalda v. Brown, 9 Vet. App. 261, 264 (1996), it was held that under 38 U.S.C.A. § 107(a) certain service by a veteran before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines is deemed not to be active service for the purpose of granting nonservice-connected benefits, including VA pension benefits, although such a veteran may receive other types of VA benefits, e.g., disability compensation benefits.  

In Cacalda, supra, it was noted that this law had been held not to violate the United States Constitution, citing Quiban v. Veterans Admin, 928 F.2d 1154, 1158 (D.C. Cir. 1991), reh'g denied (July 18, 1991); Dela Pena v. Derwinski, 2 Vet. App. 80, 81 (embracing the holding of Quiban).  

"Section 107(a) [38 U.S.C.A. § 107(a) (West 1991)] renders a member of the Philippine Army and guerrilla forces who served before July 1, 1946, ineligible for non-service connected U.S. Veterans benefit" and this includes death pension benefits.  Fonseca v. Derwinski, 2 Vet. App. 54, 55 (1992).  

Here, the appellant's deceased husband service in the Regular Philippine Army was prior to July 1946 and is not qualifying service for VA pension benefits.  

Thus, the appellant is not entitled to VA death pension benefits because it is predicated on the entitlement of her deceased husband.  With his entitlement eliminated, so too is hers.  

As to entitlement to DIC benefits, even assuming that the appellant's deceased spouse had recognizable service, this benefit is predicated upon the death of the appellant's husband being due to a disability incurred during recognized active service.  In this case, there is virtually nothing which even suggests that his death from a bleeding peptic ulcer was in any way related to any period of active service.  

The NPRC indicated that the decedent had no service as a member of the Philippine Commonwealth Army including the recognized guerillas, in the service of the United Stated Armed Forces.  As noted above, the Court has held that a service department determination as to whether an individual had qualifying service is binding on VA.  The service department, i.e., the NPRC, has determined that the decedent had no qualifying service, and the appellant has submitted no evidence to the contrary that complies with the requirements of 38 C.F.R. § 3.203(a). 

As the service department's determination as to the service of the decedent is binding on VA, the Board concludes that the decedent is not considered a "veteran" for purposes of entitlement to VA benefits.  Veteran status of a decedent is a prerequisite to entitlement to DIC benefits for an individual claiming as the surviving spouse.  Therefore, the appellant's claim for entitlement to DIC based on the decedent's service must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

As to accrued benefits, even assuming but without conceding that the appellant's spouse had recognized service, this is dependent upon there having been a claim which was pending at the time of the death of the appellant's spouse.  However, it is undisputed that during his lifetime the appellant's spouse never applied for any type of VA compensation or other benefits.  

And because the law is dispositive of her claim, as in Cacalda, supra, her appeal must be terminated because of the absence of legal merit or the lack of entitlement under the law, analogous to Rule 12(b)(6) of the Federal Rules of Civil Procedure for failure to state a claim upon which relief can be granted.  See, e.g., Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to basic eligibility to VA death benefits is denied.  



____________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


